Situation in the Mediterranean, in particular in Tunisia and Egypt (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the situation in the Mediterranean, in particular in Tunisia and Egypt.
Vice-President of the Commission/ High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, we have all been watching very closely the recent events in Tunisia and more lately in Egypt.
The people in both countries have voiced legitimate grievances and aspirations and they expect a proper response not only from within their countries but also from their partners, including the European Union. Their message is clear: their political systems have reached a point of no return, and change must come now.
I take this opportunity to express my admiration for their dignity and courage and, in the light of what we are seeing now on our television screens from Egypt in particular, I call for calm and restraint and dialogue.
I am going to begin by talking about Tunisia. The changes that have taken place have been remarkable and have paved the way for more democratic development of the country. Despite many challenges, we can already see the positive developments in Tunisia, where efforts have been made to meet the demands of the population. The transitional government has taken some important steps, in particular by freeing political prisoners and allowing freedom of expression, as well as prosecuting members of former President Ben Ali's family for corruption.
Furthermore, three independent commissions have been set up and have begun their work: the Commission for inquiry into corruption and misuse of public funds; the Commission for inquiry into abuses during the repression in the course of the latest events; and the High Commission for Political Reform.
I have taken note too of the most recent government reshuffle in response to popular demand. The government has received the support of the main opposition parties and the main trade union - the Tunisian General Labour Union. Peace and stability is important to allow Tunisia to put in place democratic and transparent elections and effect vital political, economic and social changes. The European Union is there to support the country and its people at this difficult moment of transition, and we have responded immediately - not in order to impose our views or ideas, but to offer our help and to work together.
I spoke last week with the new Minister of Foreign Affairs, Mr Ounaies, following his appointment, and we met together today in Brussels. We had a substantial discussion here - the first place that he has visited since taking office - on the best way for the European Union to support the transition and assist the Tunisian people. He confirmed today the request for support from the EU in the preparatory phase of the elections and in the observation of future elections. We are about to dispatch an experts' mission to Tunisia to assess the electoral legislation and provide legal advice to the transition authorities on it, and last week EEAS managing director Hugues Mingarelli was on the ground in Tunisia discussing people's needs with them.
As for other forms of assistance, we have increased the allocation for cooperation with civil society. This will be combined with a reorientation of our assistance programmes to help the people more directly. Liberal policies alone cannot bring the needed economic and social welfare and wealth distribution for all the Tunisian people. So we are going to review with Tunisia our priorities, to take account of the new situation and adapt our assistance to their social needs.
Today the Minister conveyed to me details of the concerns that they have and the plans that they have, so that we will be able to respond, together with other international partners.
I offered concrete support, initially in the areas of electoral support; governance and transition to democracy; support for civil society and NGOs; support for the rule of law and judicial reform; economic governance and the fight against corruption; economic and social development (including support to impoverished areas in the centre and south of Tunisia).
We are also ready to consider, with the Member States, mobility-related measures and increased market access. Working-level contacts are well underway on all these issues and we will continue the dialogue. I plan to travel to Tunisia the week after next.
As for the Tunisian authorities' request that the assets of Mr Ben Ali and people closely linked to his regime be frozen, we have already taken the initial steps. We accelerated procedures to allow the Foreign Affairs Council on Monday to adopt a decision on restrictive measures, with a view to imposing an assets freeze on persons under inquiry for embezzlement of state funds in Tunisia. The Tunisian authorities have communicated to us a list of persons who should be the object of these measures.
As I indicated, our managing director Hugues Mingarelli travelled to the region last week. He had discussions with the preliminary government and the presidents of each of the three newly established commissions and met with civil-society representatives.
I want to welcome too the European Parliament initiative to send a delegation to Tunisia. I believe it is vital that the Tunisian people see the strong support of the EU, and in particular the European Parliament, in what is a critical moment of transition towards democracy. We need to strengthen all possible people-to-people contacts and reach out to civil society, and that includes supporting NGOs, professional associations and student exchanges.
We now have an opportunity to strengthen the partnership between Tunisia and the European Union on the basis of an affirmation of democracy and economic and social reform. I hope we can build on the mutual respect and trust among our respective peoples to ensure stability and a democratic and prosperous future for Tunisia. In that context I look forward to the upcoming free and democratic elections and the establishment of the new government. I have agreed with the Tunisian Foreign Minister to resume negotiations on Advanced Status shortly, with a view to their conclusion once a new democratically elected government is in place.
Finally, the Foreign Minister described the atmosphere as an atmosphere of reconciliation. I hope that we will be able to work with Tunisia to move that atmosphere forward towards a new, freer democracy.
I will now address the situation in Egypt. Just over one week ago we witnessed the start of an extraordinary movement there. Anti-government protests - clearly inspired by the events in Tunisia and beyond, and organised mainly through social media and word of mouth - have, I think, taken the whole world by surprise.
The great strength of this popular uprising is that it is happening across Egypt. Hundreds of thousands of people, young and old, men and women, are taking to the streets, demanding their legitimate political and socio-economic rights. The protests have spread from Cairo to Alexandria and Suez and further across Egypt and the crowds have continued to grow in size and diversity, with protestors united in their demands for regime change and for the observance of fundamental human rights.
The initially relatively peaceful protests have become increasingly violent, with the police firing teargas and rubber bullets and using water cannons. We are concerned that live ammunition may also have been used. Like all the honourable Members here, I deplore the considerable loss of life during the demonstrations and my thoughts go out to those who have lost their loved ones. The large number of injured and arrested is also a cause of great concern, and all parties have to show restraint and stop the violence.
We have prepared for the Foreign Affairs Council on Monday with our conclusions calling upon the Egyptian authorities to immediately release all peaceful demonstrators who have been detained. Freedom of expression and freedom of assembly are fundamental human rights for everybody, which the state has a duty to protect. The imposed restrictions on media, including the Internet, are unacceptable and I urge the Egyptian authorities to restore all communication networks without delay.
Through nationwide demonstrations, the Egyptian people are expressing their wish to see change. Hundreds of thousands have gathered in each rally across the country. It is of the utmost importance that these voices are listened to, now, and that the situation is addressed through urgent, concrete and decisive measures. The time has come for orderly transition and a peaceful and far-reaching transformation.
The authorities must seek, and take seriously, an open dialogue with the political forces. It is important that civil society plays a crucial role in that dialogue. The Egyptian authorities must move forward quickly through a broad-based government leading to a genuine process of substantial democratic reform and paving the way for free and fair elections.
We will offer our full support to an Egypt that strives for transformation to be more democratic and more pluralist. We have a shared interest in peace and prosperity in the Mediterranean and Middle East region.
What we must do now is adapt and reinforce the means at our disposal to support the necessary political, economic and social reforms. Our cooperation already has democracy, human rights and the rule of law as constituent elements and we have to refocus and strengthen that work.
For me, politics is about changing things: about helping people shape their own lives. Across the Arab world, we are seeing lots of potentially positive change, driven by the demands of people.
As the European Union, our offer to the region and to the people is solidarity and support to put the reforms in place. We are a union of democracies - we have a democratic calling, so we will back this process of change with creativity and with determination.
on behalf of the PPE Group. - (ES) Mr President, Baroness Ashton, ladies and gentlemen, whatever the result or outcome of the situation in Egypt, I believe that we are safe in saying that there will be a before and after the events that have taken place in Tunisia.
It is my opinion that we should not be looking for culprits in this House as this crisis has caught the European Union on the wrong foot, however I feel that we ought to draw some conclusions on the matter.
Firstly, the European Union needs to be more visible, it needs to speak with a unified voice and to avoid any cacophony; it is for this reason that we have created the European External Action Service and the figure of the High Representative.
Secondly, we need to draw on the lessons offered to us by complacent policies with the enemies of freedom, from Belarus to Cuba and with the Mediterranean countries in between. We need to ask ourselves if there really is more stability, more prosperity and more democracy as the Barcelona Process intended.
Thirdly, Mr President, I feel that we need to distinguish between what the European Union needs to do in the medium term and what it needs to do in the short term. In the short term - I think that Baroness Ashton has drawn up a road map - the European Union needs to offer resolute support to these transition processes so as not to frustrate these friendly countries' hopes for freedom. It is also our duty, Mr President, to warn them of the risks involved in these processes, so they are not hijacked by the enemies of free societies.
In the medium term, Mr President, it is important that the European Union reflects deeply on a strategic approach to reforming our neighbourhood policy as we also requested of Mr Füle yesterday in the Committee on Foreign Affairs.
All of this must be done, Mr President, whilst bearing in mind that often it is more difficult to maintain the balance of freedom than to shake off the yoke of tyranny.
on behalf of the S&D Group. - Mr President, the current events in Tunisia, Egypt and other countries in the region, must remind us that stability without freedom is, if not a mere illusion, at least an unsustainable reality.
We must also remember that a revolution or a social upheaval is a guarantee of change, but it is not a guarantee of change for the better. I hope that we will find the inspiration to assist this process in order to make it a process which brings change for the better and not for the worse.
Deep analysis is needed of the situation in both Tunisia and Egypt (and not only there), since we have to understand whether we did the right things in the past with a view to avoiding these crises. What steps should we take in the future in order to anticipate or avoid similar crises? And lastly, what could we do in order to make sure that the present crisis will move things towards freedom for the peoples concerned and stability for the region, while avoiding any shift towards more, or another type of, instability and another type of totalitarianism or oppression.
We need to adopt a preventive and proactive attitude in this respect, and that requires strategy. Certainly our messages were correct in terms of balancing the key word 'reform' with the key words 'order' or 'stability'. But the devil is, precisely, in the detail, and indeed it is the feeling of many of us that we have not yet addressed the details, and that we have not shown enough vision or enough strength in addressing the challenges. Another important factor is our capacity to talk to all valid actors, including the Islamic forces, in such a way as to be able to integrate all of them into a positive process.
We hope that the Commission and the Council will be able to shape such a strategy in the future and we would be happy if they could tell us more about that.
Mr President, I believe that the events taking place at the moment in Tunisia, and especially over the last few hours in Egypt, are both historic and very tragic.
We are now hearing that hundreds and hundreds of people have been injured in the last few hours. I am making this point above all because I see a similarity between what is happening at the moment in the Middle East, in North Africa, and what happened in Europe in 1989. That is precisely why I am surprised, astonished and disappointed at the way that Europe is currently making exactly the same mistakes as it made in 1989, and I wish to make that clear.
It is incredible, Mr President, that we, the so-called democratic continent, have still not managed to offer our unreserved support to the masses on the streets - masses who are calling for nothing other than our support.
(Applause)
Ladies and gentlemen, I have not heard Baroness Ashton offer our support yet, either yesterday or today.
Why, Baroness Ashton, has Europe reacted so feebly? In point of fact, we have hardly reacted at all. You reacted, and then Germany, France and the United Kingdom also issued a communication without consulting each other, as if Europe did not exist. I have to say that the only satisfactory European speech came from outside the Union, namely from the Turkish Prime Minister, Mr Erdogan, who told Mr Mubarak that he should listen to the demands of his people and that he should therefore step down. That was the only decent response to be heard at European level.
(Applause)
I believe that the speech that you are making today is very important for the people on the streets, who may even be fighting for their lives. I believe that Europe has made two mistakes in recent days.
Firstly, we do not realise just what an historic moment this is, and, secondly, and much more importantly, we have misjudged the situation. We are afraid - and that is why there is this misjudged communication - that an Islamist regime will come to power after the elections. Well, let me tell you that I am not afraid. I have confidence in the people of Tunisia and in the people of Egypt.
(Applause)
They are the ones who want democracy, and the fact that the Copts and the Muslims are now marching shoulder to shoulder is proof enough of what they want, which is a truly open democracy.
I shall give you a second example to show why we should not be afraid to call for open democracy in these countries. You all know about Mohammed Bouazizi, the man who in fact sparked off the revolution in Tunisia by his self-immolation. Well, Baroness Ashton, on Mr Bouazizi's coffin there was no green flag of Islam. There was the red flag of Tunisia, and so these are not Islamist revolutions that we are seeing at present. Quite the contrary, they are revolutions for freedom.
(Applause)
Therefore, now that thousands of people have been gathering in Cairo for almost a week, and now that there are demonstrations in Jordan, Yemen, Syria and Algeria, I call on you, Baroness Ashton, to change the European Union's position. I would like you to speak on our behalf and say clearly today, in this House, that the European Union is 100% behind the people of Egypt and their demands. We want President Mubarak to finally listen to his people and, by stepping down, free his country so that it may enjoy democracy and freedom today. That is the message I would like to hear in the response that you are about to make.
(Applause)
Mr President, Baroness Ashton, you are appealing for calm. However, call a spade a spade! It is Mr Mubarak's troops which have brought terror to the square, today, in Egypt, not the demonstrators! So, do not appeal for everyone to be calm. Ask Mr Mubarak to stop attacking the demonstrators, because he is doing that so that he can then say: 'I am going to restore order amid this chaos'. That is the trap he is setting for us, and all we can do is say to both sides, 'Calm down!' No, emphatically not. We must tell Mr Mubarak to calm down, and the best way to calm things down is for him to clear off, to get out. Then there will be calm in Cairo.
Did you see that the people who came with knives were Mr Mubarak's policemen? It was poor people, brought by bus this morning from the depths of Egypt, who caused the trouble. This must be said, Baroness Ashton, and we must not turn a blind eye. There is something that amazes me about you: today you understand everything about what happened, about what was going on in Tunisia three weeks ago. However, when, three weeks ago, we in the European Parliament took the step of calling on you to halt the negotiations on the upgrading of Tunisia because of the dictatorship, you told us that that was not possible. Now, today, it is possible. You are a last-minute resistance fighter. That makes everything clear. I therefore ask one thing of you, Baroness Ashton: tell us where, in the case of Tunisia, Europe has invested its money. Tell us which firms have received European money; tell us which of Mr Ben Ali and his wife's companies were supported by European money. You can tell us. This Parliament has the right to know.
Secondly, Baroness Ashton, since you say that you are now going to support the people of Tunisia, I would ask you to ensure one thing: that there is equality of opportunity in the democratic process during the transition. If there are new elections - as you know, the Tunisian Constitutional Democratic Rally (RCD) has money but the opposition parties, which have been prohibited for years, do not - the European Union must play its part in supporting democratic fairness and equality. In the case of Egypt, Baroness Ashton, one thing is clear today: if we do not manage to support the Egyptians in the liberation process, the peoples of the Middle East, the Arab peoples will once again turn their backs on us, at a time when we have an extraordinary situation on our hands, a situation that you also failed to mention, Mr Verhofstadt: in Gaza, a demonstration has been held to support the Egyptians, and Hamas has prohibited that demonstration. That is proof that the wind of freedom is now blowing against the theocracies in the Middle East and in the Arab countries, too, and that it is our job to help them. We have spent years whining, when the only choice was between dictatorships and theocracies. Well, Inshallah! There is a third possibility, which is freedom and the fight for freedom against dictatorships and theocracies, and it is our role as Europeans to support those leading this fight.
(The speaker agreed to take a blue-card question (Rule 149(8))
Mr President, with all due respect to Mr Verhofstadt and Mr Cohn-Bendit, I should like to say to the High Representative that I have very strong objections to what has been said by the two gentlemen. This whole situation reminds me of Iran. Please tread carefully in handling North Africa. This part of the world is not Europe.
The question is: can you not recall what happened in Iran? Do you not see any similarities? Do you not agree that we have to secure an orderly transition here?
(The President cut off the speaker)
(FR) Mrs Tzavela, I would not dare to give you a history lesson, but I would like nonetheless to point out that, in Iran, it was the West, the United States, which supported the Shah of Iran and that, until the very last moment, even under the Bakhtiar Government, we were on the wrong side, and we gave all the arms to help the Iranian theocracy win.
That is exactly the point I wished to make to you: if we fail to support those who are fighting for freedom, then they will end up in an impasse and the other side will win. That is precisely the lesson we learnt from Iran, Mrs Tzavela. The lesson we learnt from Iran was summed up by Mr Gorbachev: 'History will punish those who arrive too late.'
I am asking that, for once, Europe does not arrive in this region too late.
(Applause)
on behalf of the ECR Group. - Mr President, France, of course, nurtured the Ayatollah Khomeini and flew him back to Tehran.
But, on another issue, Egypt has been a republic since 1956 but Mubarak is only the country's third President. In Tunisia, Ben Ali was only the second leader since independence 53 years ago. When the political landscape offers such little hope of change, inevitably frustrations boil over - as we now see with the hurricane of change blowing across the region.
My group, the ECR Group, calls for a genuinely democratic and peaceful transition in Egypt. Today we see a worrying trend towards violence. It is hard to see how Mubarak can credibly play a role in that transition other than by stepping down.
Tunisia also remains in ferment, and the longer that lasts the greater the danger that Islamists will seize the political initiative. Tunisia may have been authoritarian and corrupt, but it was profoundly secular and pro-Western; we must remember that.
Indeed this is also a danger in Egypt, where the Islamist Muslim Brotherhood is seeking to fill the political vacuum as we speak. The radicalisation of Egyptian politics would be a disaster for that country and for neighbouring Israel. But it could also have grave implications for the operation of the Suez Canal.
The EU's diplomatic efforts in Tunisia and Egypt must be focused entirely on ensuring stability and order, and resisting those who would wish to spread violence and fear as we see today. To build a liberal democracy in these countries with no such traditions, the EU, the USA and our political think-tanks in Europe must now place significant resources behind moderate democratic politicians and new parties who must be committed to democratic pluralism and free and fair elections and, unlike the Muslim Brotherhood, be prepared to relinquish power if defeated at the ballot box. This is a huge challenge and of course we may now be witnessing an historic 'fall of the Berlin Wall moment' in the Muslim world.
There are already good democratic role models in Muslim-majority countries, such as Indonesia, Turkey and Bangladesh, for Egypt and Tunisia to emulate. Hopefully, in future the choice in the Muslim world will not be between secular tyranny and Islamist theocracies but instead enduring democracy.
(The speaker agreed to take a blue-card question under Rule 149(8))
(FR) Mr President, I would simply like to address Mr Tannock in order to denounce his attitude towards those who are demonstrating today, and also expand on what Mr Verhofstadt and Mr Cohn-Bendit have said.
This is a popular revolt because the people are subjected to abject poverty. Hence the leaders that we have supported, albeit for the sake of ensuring a certain amount of stability and averting the danger of Islamism, exercise a reign of terror and keep the people in poverty. I should therefore like to ask you if you agree that the people have the right to revolt when they are being kept in poverty.
(Applause)
Mr President, I think I made it very clear in my speech that I do not want a secular tyrant or an Islamist theocrat running any of the countries in our neighbourhood. I would, of course, like a liberal democrat prepared to stand for free and fair elections. I think that the economic situation and high levels of unemployment in Tunisia and Egypt are a serious problem and we must do all we can to address that. But that is not the issue here. The issue basically now is to see an orderly and peaceful transition in these countries and not a breakdown in law and order. We want to see stability, peace and, of course, democracy in our neighbourhood.
Let me just note, Mr Tannock, that your favourable reference to liberal democrats created a lot of happiness in the middle of the room. You may have some explaining to do later on.
(Laughter)
Mr President, I did not particularly wish to revisit the past, but I am hearing some surprising speeches. I think that in recent times, for months now, we were practically the only ones, along with a few MEPs from the Group of the Greens/European Free Alliance, to call for a debate on the situation in Tunisia. As Mr Cohn-Bendit rightly said, there are indeed many last-minute resistance fighters. We could say a lot about the past, but we said it in our resolution and we think that we should focus first and foremost on the future.
First of all, we must avoid interfering in any way in the internal affairs of these countries. It is not up to us, as Europeans, to say what the composition of these countries' governments should be. The Tunisian people acted alone to free itself from a dictatorial regime. We must allow it to express itself and support it on the road to democracy. Anyone following the situation in Tunisia knows that the past is not yet dead and buried and that there are people pulling strings and plotting behind the scenes.
Today, the violence happening in Egypt also shows that things are difficult. So, yes, do strongly condemn all the violence, and do not just call for it to be scaled down, as you did in the case of Tunisia. Police violence is always unacceptable: it is as unacceptable today as it was in the past; it is as unacceptable in Tunisia and Egypt as it is elsewhere. Let us ask the Tunisian authorities and the Tunisian people what they expect without imposing anything on them.
You reviewed your discussions with the Minister of Foreign Affairs, but you added, without seemingly having been asked, that you wanted to increase market access in Tunisia. That is rather inappropriate, in my view, as there has been no shortage of help from the European Union in that area.
Everybody appears to be waking up today to the corruption of Mr Ben Ali's regime. Yes, economic liberalisation in Tunisia has benefited the Ben Ali and Trabelsi families thanks to the European Union's help. Yes, the European Union must be firm with regard to all human rights violations. The European Union has lost a great deal of credibility in these countries. Yes, finally, we must support the democrats and condemn all dictatorships.
Mr President, ladies and gentlemen, the old order is changing in the Maghreb and this crisis raises a multitude of problems that will not be easy to solve.
There are risks as well as hopes. It is possible that secular authoritarian regimes could be replaced by aggressive, destabilising Islamic fundamentalist theocracies. We should remember what happened in Iran: it is hard for democratic development to go hand-in-hand with revolution. There are certainly lessons to be learnt from Iran.
Another danger is that the economic crisis in the area is likely to worsen, resulting in even greater youth unemployment and large influxes of migrants that Europe can no longer cope with.
These events are a sign that our Euro-Mediterranean policy is inadequate and show that the cooperation policy implemented so far is not up to the task of creating the conditions for development and democracy. What has happened is not due solely to the economic crisis, even though it has been severe, but to the lack of social stability, in other words the lack of vehicles to represent the people's interests, such as trade unions, a free press, political pluralism, a voluntary sector, the rule of law and equal opportunities for everyone.
Supporting the countries of this region in their journey should be at the heart of Europe's policy, alongside economic and trade assistance. This is the way to create true stability: not the stability provided by authoritarian regimes, but stability founded on social consensus, participation and democratic institutions.
Mr President, foremost in my mind at the moment, as I prepare for the ad hoc delegation to Tunisia tomorrow - which I am delighted to be part of - is the well-being of the Tunisian people and the need for all of us to remember how important it is and why we respect their cultural values and their identity, as we help them build a new future based on the rule of law and democratic ideals.
People expect change and they expect aid without strings. I am so glad that Mr Cohn-Bendit has followed up the point I made in the delegation committee this morning about exactly what has happened to the EU money over all these years. The EAS representative there said that it was spent on reforms. What reforms? If there were adequate reforms, the people would not have revolted in the way they did. Can we have some truthful answers? We need to push the provisional government to investigate where that money went and make sure that any EU money in the future is rightfully spent.
Mr President, the Arab world is our partner in the Union for the Mediterranean. In all our involvement with them we have always advanced the principles of pluralistic democracy, freedom of the media, of expression and of assembly, respect for human rights, an independent judiciary, and good governance. But we have always maintained that these principles should be realised from within, not imposed from outside.
The people of Tunisia succeeded, from within, in defying repression, a police state and torture, and in winning freedom and democracy. The Tunisian authorities must respect the will of the people and proceed without delay to a process of democratisation, with accountability in cases of corruption or repression by the cronies of Ben Ali.
For similar reasons the people of Egypt have defied killings, arrests, tear gas and bullets and have demanded bread and freedom, dignity and emancipation.
Beware: democracy does not mean elections. It means much, much more than this. We unequivocally support the people of Egypt and call on their current leaders to listen to the wisdom of their people and not to become an obstacle in responding to their aspirations.
To our European officials, the Council and the Vice-President/High Representative, I say this: it is disappointing to listen to President Obama, or Hillary Clinton, speaking boldly and on time, with you, as always, playing second fiddle and barely audible.
(FR) Mr President, there are indeed times when one has to know which side to choose. I have been told this many times within the European Union. Today, the side to choose is quite clear: as my colleagues have said, it is the side of freedom, it is the voice of the people.
Here as I speak, the museum in Cairo is in flames, fighting is breaking out in the streets, and I believe that, in the case of Egypt at least, we have not been clear enough. President Mubarak has to leave, that has to be made clear. President Mubarak, as he is today - and I respect his long struggle - is incapable of leading the political transition; it is madness to ask that of him and to let the Mubarak clan square up to the ElBaradei clan today on the streets of Cairo. We must shoulder our responsibilities in this matter.
I should also like to say to you that, over the last few days and nights, I have not stopped thinking about the mistake we made. We made a spectacular mistake: we supported corrupt regimes in the name of stability, with no thought for social justice or the peoples' aspirations for freedom.
(Applause)
This is a mistake that we must rectify, and now is the time to do so.
The second mistake, I am afraid to say, ladies and gentlemen, is that we have failed to understand political Islam. I did not say 'we have failed to accept political Islam'! There is a difference between terrorists, fundamentalists, and some Muslim brothers. It is up to us to see the difference, to enter into dialogue, to set aside those who we do not want, but today we have paved the way for these fundamentalists. We have paved the way for certain terrorists!
It is time to review these positions and, lastly, we must hold on to the past achievements of these countries, of Tunisia, Egypt and so on. I am talking here about the countries' secular structures and about women's rights, of which there were many in these countries, in secular structures and constitutions unrelated to Sharia law. Democracies can be built with extremely diverse parties. Let us not throw the baby out with the bath water. Let us hold on to this idea of a secular state and of respect for different religions and beliefs and for political diversity.
(Applause)
Mr President, I think the issue of great urgency today is the state of play in Egypt. In 2005 I was the chairman of a small observer mission for the elections there. We were asked to go for the first round and then for the second round, but the first round was so chaotic and impossibly badly run, so corrupt, that we decided not to return for the second round.
Egypt is a country where for 30 or so years a dictator, in the person of Mubarak, has assumed absolute power in a particularly brutal, tyrannous and arbitrary rule and, while we all recognise the extraordinary evolution on the streets of Egypt, we also recognise in Mubarak's reaction somebody who feels he has got support, not only in Egypt but elsewhere.
Now, we recognise too that the European Union does not have the Sixth Fleet. We are only capable of projecting moral power, so when Baroness Ashton spoke, very softly, at the beginning of this debate, she unfortunately did not carry a big stick as well. So we have to speak softly, yes, but also with one voice and I think the problem for Europe at the moment is that it is not speaking with one voice at the level of Cathy Ashton and other leaders.
This has been referred to earlier - the prime ministers of Britain, France and Germany issuing separate statements. Let us speak together. Let us get it absolutely straight where we stand - in support of democracy and human rights, not only in Europe but around the world, and especially at this time in the Mediterranean.
(DE) Mr President, Baroness Ashton, I would like to repeat the call for you to provide us with the list of recipients of EU money in these countries. There are well-founded fears that the Ben Ali clan and his enterprises are also profiting from EU money.
I believe that we need to review our own work in this region. We need clarification of how our money is being used and a clear change of course. For this clear change of course, what is needed first of all in Tunisia is a new Head of Delegation. I would like to read you what he wrote to us today in an e-mail:
(FR) Europe's strategy in Tunisia does not need to be reviewed. We will have greater freedom in our choice of interlocutors and partners, but the sectors for intervention and our agreements with the country are proving to be even more relevant today.
I think it is incredible that the Head of Delegation writes that we do not have to review our policies vis-à-vis Tunisia. I call on you to take the responsibility to change the Head of the Delegation.
If I may add one point concerning what was mentioned by Ms De Keyser; I think it is also time for you to support women in transition. For example, why not hold a big conference with your support where you go and support women for transition, highlighting their role and supporting them in order to strengthen and underline the laic and secular process in these countries. That could be a feminist agenda for you.
(Applause)
(PL) Mr President, political powers throughout the world are gripped by the mass protests in Tunisia and, in particular, in the strategically important Egypt. Various scenarios are possible, ranging from a peaceful takeover of power by the pro-democratic forces to economic chaos and the outbreak of armed conflict, and even the use of nuclear weapons cannot be ruled out.
The situation is in constant flux and is hard to predict. The Arab societies, which for years have been deprived of fundamental rights such as freedom of speech or the right to take part in free elections, are determined to bring about a change of power at all costs. The European Parliament should reach a common position and take steps to ensure that the entire region is not destabilised. We must not forget the resolution adopted recently by our House on the persecution of Christians, in which Egypt was also mentioned. We should consider taking more tangible measures, and send an observation mission to Egypt.
(ES) Mr President, Baroness Ashton, the European Union needs to revise its neighbourhood policy, as it is clear that we have given the impression of being more concerned with reaching free trade agreements than with the development of peoples and their human rights. The problem, Baroness Ashton, is not the European Union's position today on the Ben Ali or Mubarak regimes, but the position that the European Union took the day before yesterday, which did not show the slightest support for the changes that the people have demanded on the streets.
This is the problem that the European Union has to resolve: that we are not showing any support for the changes that the people are demanding, not only in Tunisia, but in Morocco, Egypt, Jordan and Yemen; a huge number of people that can no longer take autocracy or a crisis that affects the weakest. This is the revision that the European Union has to make; it has to be at the forefront of the circumstances through changing the direction of its neighbourhood policy.
(NL) Mr President, it is not surprising that the exciting political developments in Tunisia and Egypt are being closely watched in the Islamic Republic of Iran. Both the Iranian Government and the opposition are supporting the voices on the streets. Interestingly enough, both are claiming the credit for this Arab popular uprising. The Iranian regime is hailing the arrival of the revolutionary wave which originated in its own country in 1979 and which they believe is now spreading across the Arab world, while the Iranian opposition considers itself the instigator of the mass popular protests in Tunis and Cairo.
Whilst the pragmatic Arab camp in the Middle East is nearing imminent collapse, the Iranian leadership has more cause for optimism than the opposition. The European Union should not turn a blind eye to this threat. A radicalisation of the Arab world is definitely incompatible with a dignified life, which is what the Tunisian and Egyptian protesters justifiably say that they long for. The Islamic Republic of Iran should by no means be seen as a model, but as a cautionary tale.
(NL) Mr President, what is happening now in countries like Tunisia and Egypt is an immensely important development. People are rising up against dictatorial despots and that is a good thing.
The big question, of course, is what is going to follow in the wake of these events. There is something of a paradox when it comes to democratisation in the Islamic world, where more democracy often leads to more Islamism, which in turn leads to less democracy. Obviously, we from Europe should support the democratic process. However, that support should be given to genuine democratic forces and we should never intentionally assist an organisation such as the Muslim Brotherhood in establishing a theocratic dictatorship in Egypt by giving it the EU's support. Otherwise, we will end up with situations such as that which we are now witnessing in Iran playing out across the whole region.
Let us therefore be prudent in our choice of partners. After all, Ben Ali and his party were still members of the Socialist Internationale until a few weeks ago. Now that the wind has turned, though, he has been expelled from it overnight. Well, ladies and gentlemen, be prudent in the future, be careful in your choice of partners and do not make things easy for the Islamists.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, our response to the events in the Arab world must be based on our concept of humanity. Every human being, whether Muslim, Jew, Christian or of no particular faith, has the same value and the same right to live in dignity. If this is the case, then it also means that the people in the Arab countries have the right to live in freedom, in a democracy and with a way of life that respects human dignity.
Today, therefore, it is our duty, our responsibility and an important task for the future for us to say to the people of the Arab world, who are peacefully standing up for freedom and democracy, that we are standing in solidarity at their side. We express our solidarity with the peaceful Muslims in the Arab world.
(Applause)
We made the mistake once before of closing our eyes in relation to totalitarian Communism because we said that we need stability. We must not make this mistake again today, because stability also involves freedom and democracy, and that is something we should support.
If what we are hearing at this time is true - I did not previously know that shots were being fired in Cairo, and previously the army was also being restrained in both Tunisia and Egypt - that the army is moving in with violence, then this can only last for a short time. In Europe, we had the uprisings in East Germany in 1953, in Hungary in 1956, in Czechoslovakia in 1968, and then came Solidarność.
Freedom will prevail in the end, and therefore to all those who are using violence today we must say: stop shooting and give the people freedom by means of free elections. We ought to put all our efforts into supporting this in word and deed, including in this House.
(DE) Mr President, Baroness Ashton, some people say that you cannot learn from history. However, we should nevertheless try to do so. With regard to the heckling concerning Iran - and Mr Cohn-Bendit has already responded to that - I would like to mention once again what happened in Iran at that time. We supported a dirty regime. We more or less tolerated the secret police, who at that time were working against people and torturing people. The United States, together with the United Kingdom, overthrew Mohammad Mossadegh, who wanted a peaceful revolution.
We have made some progress in this regard now, but we have still not come far enough. I believe that we need to say very clearly - and in this regard I agree with my fellow Member who has already mentioned this - that we need to be on the side of the people who started and stepped up this revolution - and this was not the Islamists. Let us be pleased about the great opportunity presented by the fact that the revolution was not started by the Islamists but by the people on the street, by ordinary citizens, who were dissatisfied with social injustice, the economic situation and the lack of democracy. That is what happened here.
Baroness Ashton, ladies and gentlemen, let us look at ourselves with a self-critical eye because part of our neighbourhood strategy has collapsed as a result of this. Furthermore, part of our neighbourhood strategy was based on there being stability. We need peace in the Middle East. We expected peace in the Middle East to rest with the dictatorships and the dictators and that is not possible, nor is it acceptable.
We therefore need to speak and express our opinion clearly. Peace in the Middle East will be lasting only if it is based on democracy and not on dictatorships. Therefore, Baroness Ashton, we must express our opinion loud and clear. I know that you are known for your gentle approach, but in this regard I agree with my fellow Members that we need to be loud and clear. You need to speak so loudly that you drown out many of the voices of our foreign ministers, sometimes perhaps even so loud that we do not hear the voice of Hillary Clinton, but the voice of Catherine Ashton. That is what this Parliament expects. Take this also as proof of our confidence in you that we expect you to be very clear in what you say.
(BG) Mr President, the protests in Tunisia and Egypt triggered by anger at and intolerance of rising youth unemployment, brutal police methods, corruption and authoritarianism, as well as contempt for human rights, the freedom of speech and democratic principles, are challenges also facing the other Arab countries which are already wanting change.
The events in Tunisia, which was regarded as a haven of stability and economic security, are strikingly similar to those which initiated the downfall of the Soviet bloc in Eastern Europe. They are providing the spark which heralds the collapse of the Arab pseudo model of stability and will trigger democratic changes in the region.
The demands are clear and the Tunisian and Egyptian peoples would not agree to any half measures. Many of the prerequisites for the transition to democracy are already gaining ground, such as an active, well-organised civil society, a free press, respected opposition figures and existing political parties. However, we need to revise completely our current foreign policy, Baroness Ashton.
The European Union should make a strategic choice, striking a balance between its political and economic interests and the democratic values which unite us. Europe must demonstrate that it stands squarely behind democracy and not merely supports stability in the region. The reason for this is that when change comes, people will remember who was on their side and who upheld the already impossible status quo.
Mr President, 60 years ago revolution in the Arab world meant the end of European colonial rule. The second revolution in the Arab world is happening now in front of our eyes. This is the moment when the European Union has to choose whether it stands on the right side or on the wrong side of history.
The task is to help foster an independent civil society in the Arab world. Our budget in the EU must be reviewed to address the urgent needs of Tunisia, which has suffered from a 23-year-long autocracy.
The majority of the Tunisian people have no trust in this temporary, unelected government. A truth process in Tunisia is already beginning, but the European Union needs a truth process itself, so great has its negligence of human rights and democratic values been in the Arab world over the years. This is truly the time for human rights.
Mr President, I do not share the opinion that an ongoing uprising in Egypt is dominantly driven by forces longing for democracy of a European style. I see the current riots and chaos as a revolution for change that is motivated by striving for a better life.
But the crucial question for us Europeans is the threat that the dramatic situation could be abused by radical Islamists. If there were such a dramatic political change, Europe, as well as America, would lose a moderate Arabic ally and the Egypt peace treaty would be endangered. Egypt can quickly and easily turn into a regime that is hostile to Europe, Israel and America and become close to Hamas. The position of the EU should stay firmly on the side of those who are striving for freedom and who relentlessly support free elections.
(EL) Mr President, ladies and gentlemen, obviously the overwhelming majority in Parliament supports the uprising in Egypt and that is, of course, quite right, although there are a few exceptions, as we heard just now. However, I think, and you should agree with me, that politics means being prompt and timely and I believe that all of us here must accept that we did not see what was happening in Egypt over recent decades.
Where were we all, when billions of dollars from the United States were being channelled into Egypt to support this regime? We are with the people of Egypt protesting for their rights to prosperity, health and education. That is why Parliament should continue to provide its unanimous support. I should mention that we must keep the Palestinians in mind during this process, so that the Palestinian people do not become the victims. Those of us here who represent Cyprus, one of Egypt's neighbours, are monitoring events extremely closely and, I repeat, we support the rights of the Egyptian people in this uprising.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, as many have said, it is certainly desirable for democracy to be established in North Africa, just as we have democracy here in Europe.
However, there are also risks that we must face up to. We all remember the attack against Coptic Christians that took place over Christmas, right there in Egypt. Our fear, Baroness Ashton, is that we might one day end up with an Islamic dictatorship in North Africa.
From this point of view, it is vital for Europe to be on guard so that we do not get into a situation where there are hostile countries in North Africa which, we must remember, has many trade links with Europe. There is no doubt that in the current economic crisis our economies will not react well to this destabilisation. We should also bear in mind that this destabilisation is certain to have repercussions on immigration, especially into southern European countries.
I therefore call upon the Commission and the High Representative to be vigilant over these matters.
(NL) Mr President, Baroness Ashton, stop being so naïve. Mr Guy Verhofstadt, stop being naïve, as well. After all, what the Muslim Brotherhood wants is sharia and sharia is not democracy.
The most important opposition party, the Muslim Brotherhood, wants war with Israel. Baroness Ashton, you have not said a single word about that. You are pretending to be naïve here, when you call for a better future for Egypt, but at the same time refuse to acknowledge the dangers which Islam represents. Because Islam and democracy cannot coexist.
I would like you to communicate that loud and clear, because I do not want to see a naïve Madam Ashton going to Egypt with the wrong message. Madam Ashton, be alert to the dangers which await Egypt and us and communicate them. Warn the Egyptian people that sharia means disaster, a disaster for all of us.
(The speaker agreed to take a blue-card question under Rule 149(8).)
Mr President, the question I wanted to ask the honourable Member was: how can democracy flourish in societies where there are no institutions and histories of democratic tradition?
Democracy does not just pop up in an unfertile field. We keep talking about creating democratic states without having worked on creating the democratic institutions upon which democracy flowers.
(NL) Mr President, I can only agree with Mr Deva. Of course, democracy is not going to pop up just like that, but I do not see any other alternative for Egypt. Indeed, I am unable to single out anyone in Egypt who could take over the leadership. It is, after all, up to Egyptians to choose their own leaders.
What we can do is call on the Egyptians to elect, not the Muslim Brotherhood, but secular leaders.
(IT) Mr President, ladies and gentlemen, Baroness Ashton, I may have been hard on you in the past, but I have to admit that this business must be making your life very complicated, so I hope that what I have to say may be able to help.
The first thing I want to state very clearly is that the role of States is to protect their citizens, not to run their lives. When a government run people's lives instead of protecting them, it stops being a government and becomes a regime. This is what happened in Tunisia and in Egypt, because political situations that began with the profound idealism of winning independence had been regimes for many years. Our task is to defend the liberty and democracy in the hearts of those who are today defending it in the streets.
The second subject I want to mention concerns us, the European Union. We need to admit that we do not have a political strategy for the Euro-Mediterranean region, which means admitting that the Barcelona Process and the Union for the Mediterranean have failed. It is a pretence: these are just political games that serve no purpose and have achieved nothing. We need to act decisively on this. We need to begin to develop this strategy: we need to plan it and we need to carry it through, as we did for Eastern Europe and as we did for the Balkans, although they had to be forced into it. If we do not have this strategy, it will make no difference whether or not we speak with one voice, because our words will be meaningless.
(IT) Mr President, ladies and gentlemen, Baroness Ashton, I get the impression that you are not yet sufficiently aware of what is going on in the Mediterranean region. I have to say that the slowness of the EU institutions in addressing the Mediterranean question can only be explained by a lack of awareness of the situation and an inability to sense the changes that are afoot.
We are coming to the end of a political and historical era in which Europe's policy towards the South has been muddled and counterproductive. The economic crisis, difficulties faced in migrating and the lack of changeover among the ruling classes have created an explosive combination that is affecting Tunisia and Egypt now, but is likely to spread to other countries.
To address some of my fellow Members also, I would say that we will not get away with thinking that all we need to do is to simply give our support to the demonstrations that are currently taking place. Europe needs to show greater political maturity. To do this, we need to retune Europe's political antennae. Europe's foreign policy needs to come out of its semi-secretive mode and take a leading role on the international stage in supporting the democratic transition processes currently underway.
In particular, we need clear policies in a number of areas: a new partnership and neighbourhood policy, and a new security policy for the Mediterranean region; greater willingness from the whole of Europe to address the Mediterranean issue; and a policy of joint action so that Europe will be acting in the region alongside other players, such as the United States and Turkey.
We need a major change of course and this calls for an act of considerable humility on the Commission's part in reopening the debate on foreign policy towards the Mediterranean and taking a fresh look at the Union for the Mediterranean, whilst at the same time ensuring that Europe has a role within it. This is crucial for Europe, and we need to be fully aware of this.
(FR) Madam President, the world is shifting and changing, and nowhere is this more true than in the Arab world, where, may I remind you, 40% of the population live below the poverty line and young people have the highest rate of unemployment in the world.
The Arab peoples aspire to development and democracy, and as the two go hand in hand, in Tunisia as in Egypt, these peoples have taken their destiny into their own hands in order to impose the change to which they are entitled. Moreover, in spite of all the acts of provocation - as we have witnessed again today in Cairo - and all the difficulties, nothing and no one is going to stop this movement.
In the case of Tunisia yesterday and Egypt today, we have heard one voice, that of the United States, which has resolutely sided with the democrats. I believe in Europe, but I also believe that it is meaningless unless it too resolutely sides with the democrats at every turn. It would have been my dream for Europe to have seized this opportunity; I would have loved it. It did not do so. This is not only on account of the role you played; it is also because of the overcautiousness of its leaders, who too often prefer to stand still rather than to act.
More than 20 years after the fall of the Wall, we are witnessing a historic change. I urge you to get to grips with it so as not to miss this opportunity to make world history.
Madam President, everything I wanted to say has in fact already been said, so I will limit myself to one question to the High Representative.
Today Mr Blair, the former British Prime Minister, whom you probably know, had a lot of praise for the Egyptian President Hosni Mubarak. Today on CNN he said, 'Mubarak is immensely courageous and a force for good'. Mr Blair also warns against a rush to elections in Egypt.
Now Mr Blair is currently envoy in the Israeli-Palestinian peace process, which is supported by the European Union. What do you think about the statements of Tony Blair?
Madam President, the great danger for Egypt and the other North African countries is, of course, that the overthrow of their governments will not usher in Western-style liberal democracy but rather Islamic fundamentalist rule and a new dark age, such as we saw in Iran.
Nevertheless, there is a certain satisfaction to be derived from the prospect of oppressed peoples overthrowing their undemocratic and unrepresentative governments. All governments, even tyrannies, ultimately derive their power from the consent of the people that they govern. And you can repress people for so long and so much, but there is always the possibility that they will rebel.
Now there is a parallel here with Britain, where successive governments of all political colours have consistently betrayed our country and surrendered our rights of democratic self-determination to the European Union. Under Magna Carta, the English have the right of lawful rebellion. I wonder just how far they will have to be pushed before they are driven out on the streets like the Egyptians.
Madam President, we should all applaud the fall or impending fall of repressive regimes, but perhaps only when we know - or are pretty certain about - who or what is likely to replace them.
Tunisia, like Iraq and Egypt, was a politically repressive regime even by Middle Eastern standards, but it was also, by Middle Eastern standards, a secular, even socially liberal, one. There is a danger that a socially liberal autocracy might be replaced by a socially repressive autocracy or even a socially repressive democracy.
Those who expect a cosy and civilised transfer of power in all or any of these countries might think again. If we should see civil wars, atrocities and the destruction of the economies of these countries, we might give good advice and our populations might send aid, but I hope that we do not regard it as our job to send our troops there to be killed. It is certainly not our job to rescue the populations of these countries and bring them into Europe.
(PT) Madam President, the world, and Europe in particular, cannot remain indifferent to the strength of an intense movement of popular opposition taking place in several countries of North Africa and the Middle East, or fail to acknowledge the importance and legitimacy of these demonstrations. We must give any people aspiring to democracy and freedom nothing short of our total solidarity, as, in fact, we did for our friends in Eastern Europe in the recent past.
We are currently experiencing a rare moment in history: one of those that change its course and construct new realities. Objectively, it must be pointed out that Islamic extremism has been emerging as a political - and not religious - response to some of these problems, fed by and as a response to social exclusion. The future of this region needs solid, tolerant democracies that respect minorities and in which the state is promised to all and not abused by the few.
Next to us here is a part of the world that must take advantage of this moment of rebirth to go further down the path towards peace and social progress. It must prove that in this neighbouring region everyone can live together in peace and mutual respect, irrespective of religious faith, political choice or ethnicity.
Madam President, I am concluding. Baroness Ashton, instead of just a few leaders acting together or in isolation - in Portuguese we say 'it is hard to be the priest in one's own parish' - what is needed is for Europe as a whole to take a leading role in aiding these reforms and to find a new paradigm for the Middle East that avoids radicalism and respects human rights, and women's rights in particular.
(NL) Madam President, at this very moment, violent confrontations are under way between pro- and anti-Mubarak protesters. We have to send out a clear signal to Mr Mubarak and call on his supporters to withdraw immediately and prevent unnecessary bloodshed.
What is happening in Egypt has come as a surprise to us all. We should approach this as an incredible opportunity and an opportunity to help this region evolve, after years of political and economic stagnation, into a true democracy, with opportunities for all. Here, I am thinking, above all, of the millions of young people who are hungry for more freedom and the opportunity to develop. The impact of this cannot be underestimated. Some are speaking of a 1989 moment for the Arab world, but whether or not that is the case remains to be seen.
The European Union could show a little more willingness to give a significant boost to the transition process and, of course, I would have liked - as other members have already said - to have heard you speak on the matter. We should very soon make it clear that this transition process must begin immediately and that, Mr Mubarak, clearly, no longer has any legitimacy to lead or govern the process.
We must therefore, as soon as possible, set a timetable, a clear agenda, of the measures and reforms that should lead to the first free and transparent elections in September of this year. That, for example, means making amendments to the constitution, to the electoral laws and to how the media report political issues, so that all candidates are able to present their campaigns to the people.
All democratic forces should be brought to the table, as soon as possible, to steer this in the right direction and Europe should play a positive and constructive role in this.
At the same time, we must be aware of the complexity of the situation. The army, for example, is being applauded for its moderating and decisive role. It has received a lot of praise for that, but it is also a very important player economically. If we want to implement genuine democratic reforms, then economic reforms will also be necessary, and that is not going to be easy.
(NL) Madam President, I have listened with great interest to what Madam High Representative and my fellow members have had to say. Many of you have said that you are totally surprised by what is happening in Tunisia and Egypt. I shall take the liberty of saying that I am amazed by such statements, because we have actually known for a long time that these were not exactly democratic regimes and that, instead, they were authoritarian or very authoritarian regimes which kept their peoples under their thumb.
We chose not to tackle this situation head-on, because we thought that this would be the best way to guarantee stability in the region and across the Mediterranean. Yet, we have proof, once again, that supporting authoritarian and corrupt regimes for the sake of stability and preventing chaos usually ends in instability, chaos and the loss of great opportunities for the future.
I hope that we will be sensible and that we will support the democratic process in a sensible way. In connection with that, I would ask that you pay special attention to supporting a range of political parties, both in Tunisia and in Egypt. These are weak parties. In recent years, they have hardly had any opportunity to structure themselves. They will, therefore, need every help to play their role in what will hopefully be fair and rapidly forthcoming elections.
Madam President, the particular point I want to make is that on too many occasions we have seen the sanctuary of our free societies in the West abused by extremists who eventually return to their home countries, hostile to our values and bearing revolution. Yesterday was the 32nd anniversary of the return to Iran from Paris of Ayatollah Khomeini. We know where that has led.
Rachid Ghannouchi, who has advocated the annihilation of the state of Israel, has just returned to Tunisia after two decades in London. He regards the leadership of the Palestinian Authority as illegitimate; he supports Hamas. Hamas, of course, is an offshoot of the Muslim Brotherhood, the one well organised political group in Egypt. Such organisations build their power base by responding to the everyday needs of the people and they then consolidate their power through terror.
We must take stronger measures to prevent the incubation of extremism in our own capitals and do more to reach out to legitimate civil society in places like Egypt and Tunisia with well focused assistance, including well controlled financial assistance.
(IT) Madam President, ladies and gentlemen, I agree with what has already been said by my colleagues from the Group of the European People's Party (Christian Democrats). However, I would like to stress the fact that the recent events in the Mediterranean have astounded us all, because until a few weeks ago they were completely unforeseen.
The External Action Service led by Baroness Ashton seems to have been caught by surprise and in my opinion is now demonstrating a poor response capacity. Right now, I am wondering if it is worthwhile spending so much money on a service organised the way it is today. Once again, we are seeing the total lack of a European presence on the Euro-Mediterranean scene.
We uphold the right of all peoples to decide on their own government and their own ruling class through free, democratic elections, not through actions imposed by brute force and extremism. As has been said, it is time that stability and democracy went hand-in-hand. Therefore, we are now using all legitimate means to strengthen democracy and political pluralism, with respect for the rule of law, human rights and citizens' safety.
The whole world, and we Europeans most of all, need a Mediterranean that is at peace. The European Union must change its own policy and strive without further delay to provide adequate aid and collaboration to help bring about the necessary socioeconomic development in all Mediterranean countries.
(ES) Madam President, ladies and gentlemen, the Tunisian democrats have given us an exemplary lesson in maturity in recent times. Therefore, in these moments of tension that we are living and in light of the massacre that is occurring in Egypt, we would like a unified voice in the European Union so that we can truly put a stop to this massacre and so that these winds of freedom can truly bring about a profound change towards democracy in Egypt too.
In the case of Tunisia, however, we still have time. Here in Parliament, tomorrow we vote on a resolution - there is going to be a delegation in the country - and our support, our democratic guarantee is also very important in these moments, particularly in Tunisia, then in Egypt and all those countries that are demanding more freedom.
There is still a great deal that we can do, as the costs of an economic collapse caused by a break-up and revolution of this nature must be kept to a minimum. There are too many enemies that want to turn Tunisia into a model that is totally different from the one we want. Tunisia has turned into a model and what we are seeing is, in reality, the end of a post-colonial era and the start of true independence.
Therefore, the economic situation of Tunisia is an opportunity - aside from the aid that Mrs Ashton has mentioned - for the Central European Bank to take a position so as not to miss an experience that could be vital for the future of the Mediterranean. It is essential that this decision is taken with a degree of urgency.
Madam President, right now, as we stand here, citizens in Egypt are being trapped and attacked in Tahrir Square and the army and the police are reportedly attacking instead of protecting. In their peaceful protests Egyptians of diverse backgrounds ask for respect for human rights and democracy, political reform and good governance, and socio-economic development.
Perhaps these demands sound familiar to you as they are precisely the goals of EU programmes in the Middle East, and in Egypt specifically. The Commission alone has spent a total of almost EUR 3 billion on this in the past 15 years. As the people's demands are already in line with our policy objectives, why is it so difficult to make a strong EU statement quickly?
The need for a strong, proactive Europe is more urgent than ever. As the sun of freedom and democracy rises over the Middle East, clouds of division are hampering European unity and the ability to take responsibility. I urge you to look at what is happening as we speak and to act in unequivocal support of the people. Their rights and the EU's credibility are tied.
Another phenomenon consistently present in the relations between people and dictatorships is communication and information technologies. The Tunisian Government ranked among the most severe users of censorship, surveillance and filter technologies to repress citizens. European companies, such as Vodafone and French Telecom, have had a strong presence in Egypt and in killing the connections by flipping the switch and shutting Egypt down. I would like to see an inquiry into the role that European companies played in the violations of human rights by hampering free expression, a free press and access to information and creating an environment in which human rights violations could go undocumented.
(PL) Madam President, Mrs Ashton, in my opinion the European Union made several mistakes in its past relations with Tunisia and Egypt. We made a mistake as far as Tunisia is concerned when we failed to speak up after Ben Ali won the presidential elections in 2009. I should add, by way of a reminder, that he won 90% of votes, but that the elections were neither free nor democratic. The same was true when the Penal Code was amended in Tunisia, putting an end to the activities of non-governmental and human rights organisations. We cannot afford such a policy of passivity and inactivity when it comes to the measures to be taken by Europe in the region of North Africa today. It will be very hard to return stability to the region if we do not play an active role and demonstrate our determination to achieve this goal. Governments which respect human rights, freedom of speech and the media will only return to power in North Africa if we take an active and determined approach to events in these countries. Thank you very much.
(FR) Madam President, Baroness Ashton, ladies and gentlemen, a year ago we were debating in this House the European Union's relations with Tunisia, and I said at the time that the social achievements of which the Tunisians were so proud should be accompanied by political progress.
Moreover, we have seen over recent weeks that there is political progress at least in the sense that the incipient revolt is the extremely clear and obvious expression of a desire for freedom. The situation in Egypt is similar, even though things are moving fast. We do not know what the outcome will be, and in the future there will undoubtedly be other places which will demonstrate this desire for freedom just as clearly.
At the same time, as we have seen tonight, some of us fear that this wind of change will not necessarily lead to secularism or to the continuation of a secular state, to moderation or to stability. I believe that we must be aware of the fact that it is indeed possible that, in the coming weeks and years, this region will not experience political regimes that are both stable and inspired by freedom and moderation. That is entirely possible, and I believe that we must be prepared for that eventuality too.
I would therefore encourage Baroness Ashton to perhaps steer the Union's strategy back on the course plotted by the Commission in 2005 in its report for the Barcelona summit.
(FR) Madam President, ladies and gentlemen, until now I had suspected that peoples were always ahead of their political elites. Today I am quite sure of this. May I first of all pay tribute to the courage and determination of the Tunisian and Egyptian peoples. They have reminded us that the values that we stand for in the world - human rights and democracy - are not values exclusive to the West, as some proclaim, but rather are universal values shared by all.
Europe, in my view, can no longer continue to make mistakes in this part of the world, shilly-shallying as it does from wrong analyses to misguided projects. These peoples are expecting a response from us that is equal to their courage and aspirations. They are not asking for charity but they are certainly asking for solidarity, and even more so for responsibility. In these uncertain times, nobody wants chaos, but nobody should have to accept the status quo any longer, either.
We must support the hope created by the events in Tunisia and Egypt in order to help affirm and establish democracies that will benefit these countries and their populations, but which will also benefit us, and I believe that you have expressed this forcefully, Baroness Ashton.
I shall conclude by quoting what a poet once said: 'The world sleeps from a lack of imprudence.' These peoples, quite rightly, have been imprudent in calling for their freedom, but I hope above all that they will have awakened our consciences.
(DE) Madam President, Baroness Ashton, I would ask you to be more courageous. Go to Cairo before the Council of Foreign Ministers. Speak with the government representatives and with the opposition there. Come back to Brussels and tell your colleagues what you have seen and heard. Set the agenda and do not listen to 27 different opinions, with which it is then very difficult to actually do anything.
When Mr Mingarelli goes to Tunisia - something that I view very positively - inform us so that we are aware and so that the public is aware that Europe has a presence there. I first found out that the American was there and only then did I hear that Mr Mingarelli was also there. You are the foreign minister for Europe and I would earnestly advise you, on the one hand, to be our foreign minister. On the other hand, as foreign minister for Europe, you must not jump through every hoop that people put in front of you.
Comparisons have been made here today with 1989, and I think that is right. I believe that Tahrir Square in Cairo in 2011 is equivalent to Alexanderplatz in Berlin in 1989. A revolution is taking place there. However, if we recall the revolution of 1989 for a moment we will remember that we had the same dilemma then. We wanted freedom, stability and democracy, and we overlook the fact that this process, the transition from a stable dictatorship to a democracy, is rarely peaceful, orderly and stable. From this point of view, diplomacy, organisation and caution also have their place.
That should not distract us from the fact that we are extremely pleased about this revolution. It is a revolution against the dictatorship and for freedom. I do believe that Europe can dictate the setup in these countries. However, our joy needs to be apparent, but one thing is also clear, and that is that, even with limited influence, it will certainly not be possible to build a state with Mr Mubarek. With the violence today in Tahrir Square, the last vestige of legitimacy for this ruler in Egypt has been lost.
Madam President, this moment has been a long time coming. It is being led by both the old and by those who have known nothing other than Mubarak in Egypt. Our response has been to say that Egypt should not be destabilised any further than it is; that the people of Egypt be delivered a government of their choice through their free will.
Well, that is right, but it is not enough. And then from the floor of the House today I hear warnings of an Islamic tsunami that is waiting to come and destroy us all.
All you do by putting forward those arguments, I am afraid, is argue for a totalitarian regime thinly disguised by a very thin layer of democracy, and you do not place any value on those people who have paid with blood and paid with their lives both in Tunisia and Egypt. They paid with their lives fighting for the freedom of their countrymen and they will not value your freedom any less. Those on the streets, despite being very large in number, are a vocal minority who actually represent an even larger silent majority.
High Representative, this is not a time for limp wrists. Have strength in your stride, send a clear message: Mubarak must go now.
(MT) Madam President, there is no doubt that Europe could have done considerably more to help the Arab world and its countries on their path towards democracy. However, if there is to be one positive outcome of the dramatic events that we have witnessed, then it must certainly be that the Arabs have taken control of their own destiny in order to better their situation.
After all, history is replete with examples of interventions on the part of Western countries that did more harm than good. We must, therefore, do away with the idea that we have to run to the rescue each time that things need fixing, and dictate and preach to others on how to manage their affairs. Today we should ask ourselves what can be done from now onwards in light of the events that have taken place.
In my opinion, there are two things that need to be done. First of all we must intervene with all the vigour we can muster, and with all the help that we can offer in order to improve the democratic environment in these countries, and to strengthen democratic institutions in particular. This way they can flourish, and at the same time drive out new extremists and dictators.
Secondly, we must ask ourselves where we went wrong. We have to ask whether our Euro-Mediterranean policy was all words and no action. Where was the Mediterranean Union in all of this? Is Europe ever going to stop reacting and decide to take action instead?
(IT) Madam President, ladies and gentlemen, it is time that Europe made efforts to give the Tunisian people and their transitional government concrete support and to re-launch a Euro-Mediterranean dialogue that has been badly neglected in recent years.
The explosion of anger among the young people and the poor in the Maghreb and Egypt has been caused by the inequitable distribution of wealth and restrictions on people exercising their fundamental freedoms. North Africa is fired up and is demanding more democracy, better economies, more participation and more employment, while looking in disbelief at the old continent of Europe, which is immobile and unable to grasp the social transformation that has taken place in the region or to develop genuine policies for progress and peace.
Europe needs to be pay closer attention to human rights and democracy and must promote more dialogue, more collaboration and more genuine economic assistance. Europe must open its doors and its heart to North Africa, so that the Mediterranean can become a sea of peace. There must be no more rejection of migrants through violent collaboration with countries like Libya. What we need is more investment, more openness, more aid and more of a Euro-Mediterranean policy. History demands it of us.
(PL) Madam President, we cannot compare Tunisia's domestic situation to that of Egypt. The underlying cause of the mass protests was the same, but they have entirely different implications for the international situation.
The grass-roots changes in Tunisia, caused by public support for Ben Ali running out, may mean the chance of a better future for this country. In contrast, a certain amount of caution must be employed when assessing the situation in Egypt. In spite of his feudal rule, Hosni Mubarak acted as a guarantor of stability in Egypt. If he is overthrown now, given that the lack of suitable conditions to date has meant that no democratic opposition has formed - and this is a point I would like to stress - it would appear that Egypt may be pushed into the arms of extreme political groups linked to the Muslim Brotherhood. The international consequences of such a turn of events should be considered. A possible alliance with Hamas, a hard-line policy towards Israel, intensified persecution of Christians and an exacerbation of the situation in the region - are these possibilities better than stability under Mubarak? While recognising his fundamental flaws, as well as the legitimacy of the protests against what has been happening under his regime, we should give thought as to what the optimum solution would be in this situation, and what approach should be taken by the European Union.
(ES) Madam President, the events taking place in Tunisia and Egypt are very significant and it is possible that these processes of change will spread to other countries in the Mediterranean region, which is a region of the highest importance to the European Union. These countries are right on our doorstep and we have numerous strong ties of friendship with them.
In the last decade, the European Union has been unable to persuade their authorities to undertake the necessary reforms. In the last parliamentary term I myself stressed that stability could not continue to be used to justify a lack of change, but rather that these countries needed profound political, economic and social reforms. Now change and reform are being demanded by the people on the streets.
Ladies and gentlemen, I welcome the fact that the Council finally paid attention to these events on Monday and has taken a position. I too have the impression that the transition process in Tunisia is headed in the right direction. However, the wider perception is, unfortunately, that the European Union has been almost absent from these processes in recent weeks. We have heard several speeches by President Obama, we have heard statements from Secretary of State Clinton, and we have even heard about contact between the Tunisian Army and representatives of the US Army...
The Union's visibility has been in no way comparable. The Treaty of Lisbon's new mechanisms should have been more active and visible, including the President of the European Council.
Baroness Ashton, I welcome your trip to Tunisia in two weeks' time, but I also believe that we must improve our capacities for prediction and reaction. Do we want to be a major global player? We need to start with being relevant at regional level, as a minimum.
(RO) Madam President, the European Union is monitoring very closely the situation in Tunisia and is supporting the Tunisian people's efforts aimed at a peaceful transition to democracy. The initial measures taken by the transition government in Tunisia are heading in the right direction. We call on the new authorities to implement fully the commitments made regarding governance, respect for the rule of law and basic freedoms, as well as economic and social reforms. I think that all these reforms are one of the best ways of investing in Tunisia's future and helping it establish a stable democracy.
Europe is seeking a stable partnership with Tunisia as part of EUROMED and must mobilise all the instruments it has to facilitate the transition process, create strong democratic institutions and encourage the emergence of an active civil society involved in implementing the reforms. It is in our particular interest to have a stable, prosperous and democratic Tunisia with which we can develop beneficial mutual cooperation based on common interests and values.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, what needs to be done now has already been said many times - in this regard there is broad consensus. Our resolution is clear with regard to Tunisia, but with regard to Egypt we will have to expand it as necessary by means of oral amendments.
I think there are grounds for self-criticism. Our executives in Brussels and in the Member States held on to the status quo for too long. If we had taken our own principles seriously in day-to-day politics in relation to the universal nature of human rights and democracy, we would have had to speak clearly to Tunisia and Egypt about their blatant shortcomings. We knew that the action taken against Islamists and fundamentalists was not aimed solely at these groups, but also at any criticism of the relevant government policy. It is still not too late. The call for democracy and human rights is neither interference in internal affairs nor can it be denounced as something that has contributed to destabilising the situation. No dictatorship, no authoritarian regime is stable in itself. With our current policy we have therefore simply gained time, but not stability.
Tunisia and Egypt serve as examples for others. Everyone knows of others in the region. Many people are afraid to mention them by name. To my mind, Saudi Arabia is a possible candidate, for example. This situation requires political leadership by the High Representative. However, the 27 do not have differing interests. If your judgment is right, do not wait until the last diplomatic sceptic has re-briefed his foreign minister. What Senator John Kerry said the day before yesterday and Barack Obama said this evening with regard to Egypt should also have come from you. Emancipate yourself in the interests of the Union so that the EU itself, and no one else, will formulate its policies for the future in its own neighbourhood. Perhaps you could even go to Tunisia and Egypt next week and then report back to us the week after next in Strasbourg.
Madam President, together with everyone else in this debate, I share deep concern for the peaceful protestors in Egypt, particularly in the light of the further violence of today.
I want to record in this debate concern about the continued closure of Al Jazeera, which Europe has been silent on so far, and the arrest of six Al Jazeera journalists, as well as the need for us to engage with the IT companies, Internet service and mobile phone providers, including Vodafone from my own country, on the choices that they made in Egypt during the course of the last weeks.
I also wish that EU leaders had said before what they are saying today. President Sarkozy said in December 2007: 'I'd like to tell President Mubarak how much I appreciate his experience, wisdom and moderate vision. ... President Mubarak is for us a friend.' Today he calls for a transition.
Or there is Alistair Burt, UK Foreign Office Minister, saying he wanted stability in Egypt more than anything. William Hague, declining to say how soon he would like to see elections taking place, is now calling for transition.
Finally, I agree with Baroness Ashton, our High Representative. Europe is good at transitional justice, at elections and democracy building, at civil society development. Whatever the wrongs and the baggage of the past, she and we should see this as a crisis in the region but an opportunity for Europe to devote our resources to building respect for democracy and human rights. These are not values that we are imposing from Europe. They are demanded on the streets of Tunis and Cairo and it is our duty to listen.
(PL) Every revolution entails the risk that the demands of the people for democracy and bread will be appropriated by enemies of a rule of law based on lawful and real democratic foundations. We have no guarantee that the revolt in Tunisia, Egypt and other countries in the area will not become a pretext for the seizure of power by Islamic extremists, as happened in Iran. The moment of truth is also approaching for the European institutions. The European Union has every opportunity finally to play the role for which it was created. It should provide effective support for the pro-pluralist political powers. It should also revise the neighbourhood policy, since it is very obvious that the way in which it has been conducted to date has resulted in it being exploited to hold up the governments of corrupt rulers. A substantial portion of the money earmarked for the development of neighbouring areas and of freedom, democracy and prosperity should reach the citizens of these countries by means of close cooperation with non-governmental organisations and the academic and cultural communities. Support for projects aimed at young people and women's associations should also be a priority.
Mrs Ashton, the European Union's policy to date in this region of the world has ended in a fiasco. We should take a risk and support an Egypt without Mubarak, on the path to a pluralistic, secular republic of Egypt which respects its minorities. It is already time for Mubarak to go; his time has passed. He wasted the time he had.
(asking Mr Howitt a blue-card question under Rule 149(8)) You raised some comments by President Sarkozy and Mr Burt. I do not know whether you were in the Chamber earlier when a colleague referred to the statements by Mr Blair concerning Mr Mubarak. Could you confirm whether you agree or disagree with Mr Blair?
Madam President, I reiterate what I said in my speech, namely that there is much baggage from the past, which all of us should reflect on and learn lessons from.
But that should not stop us, as a European Union, from engaging with Egypt and the Arab world to support democracy and human rights, and I expect my colleague, despite her different views on Europe, to share this view with me.
(FR) Madam President, many things have already been said, but I would like to echo all the words of sympathy and support that have already been addressed to the peoples of Tunisia and Egypt. They are a symbol of hope for all those who defend freedom. My thoughts are also with the victims.
I would now like to say that the European Union, which has been notable for its lack of reaction, as others have said, must indeed support the peoples of Tunisia and Egypt in order to help them successfully open up their countries to reform and establish democracy.
The European Union has decided to support the Tunisian leaders in their efforts to begin a peaceful transition, organise the forthcoming elections in order to win freedom and help the Tunisian people to enjoy the prosperity that comes from development and social peace, and from an economy that gives employment to the young.
I would like to conclude by saying that the Union for the Mediterranean has an important challenge to meet, as the Jasmine Revolution has unleashed a wave throughout all the States of North Africa, the Near East and the Middle East. It must implement a strong strategy towards these countries. A word of warning, however: faced with this legitimate democratic movement, Europe must strike a balance between non-interference in internal affairs, support for the legitimate aspirations of these peoples and stability.
(SV) Madam President, in the European Parliament we have often spoken about respect for democracy and human rights and freedoms, but the truth is, and this is something I am sure we can acknowledge this evening, that we have often given priority to something else, namely political stability and good business relations. Now the realisation has come over us almost like a thief in the night that people in the Arab world also aspire to and yearn for freedom. We are now talking a great deal about the risks associated with the transition. It is clear that they do exist. There is probably no one here who would stand up and give three cheers for the Muslim Brotherhood. However, we know that, in the long run, it is freedom and respect for human rights and freedoms that every individual desires and also has the right to attain.
We now need to ensure that the EU is no longer just a spectator, allowing things to happen as they will. Instead, we must take the initiative and, just as Baroness Ashton emphasised here, try to be involved in building democracies. It is impressive that the young people have started these revolts, partly perhaps due to the means of communication that are now available. Therefore, I do not believe that we should read too much into these movements from an ideological or religious point of view at present. However, whatever they stand for, in the long run it is freedom and respect for human rights and freedoms that must be given priority by us here in this Chamber and by the European Parliament as a whole.
- (SK) Madam President, more than two years of monitoring has revealed to us the gradual erosion of democracy, freedom of expression, freedom of assembly and freedom of religion in the countries under discussion. Election results in these countries provide clear evidence.
Totalitarian regimes do not spring up overnight. Despite the clear signals, the European Union has failed to take a clear stand on the side of compliance with human rights. Unfortunately, we are among the last to adopt a common position.
Why did we establish the Mediterranean Union during the French Presidency? Did we lack the diplomatic resources for negotiating stability in this part of the world?
The countries of the European Union have supported these governments for decades, particularly with funding. The same countries are now beginning to think about how to freeze bank accounts and how to support opponents of these governments. Is it not the same kind of hypocrisy? The situation in the Mediterranean is a lesson for us in the failure to respect human rights. For example, freedom of religion is not respected and may become a weapon for radicals and terrorists, marking the start of a totalitarian regime.
I say this because there are many other countries which have the same characteristics.
(DE) Madam President, Baroness Ashton, the debate here in this House, which you have followed with interest, has one common denominator in particular and that is the demand being made of you, Baroness Ashton. Raise your voice. Move forwards, be a little more courageous and also be a bit louder. Stand up for those who, in a modern civilised society, are supporting democracy and freedom of expression and of the press.
Tunisia, Egypt and perhaps a few other countries are about to undergo a difficult change. They need our support in this, and therefore it is wrong for your primary representative in this country to say that no change to the strategy is necessary. On the contrary, we need the Mediterranean strategy and perhaps the Middle East strategy, or perhaps a rethink on coexistence beyond the Mediterranean, and of course the top priority and something that needs to be done very quickly is the adaptation and preparation of, and support for, elections.
It should not have escaped the notice of the primary representative of the EU in this country that the transitional government in Tunisia is now aiming to enter into four international agreements for the protection of human rights, that all political prisoners have been released, dissidents have returned and democratic elections are being prepared and conducted. We must support this process, and Parliament wants to hear you speak more forcefully on this issue.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, this crisis should give us the impetus to find out whether the European Union really wants a foreign policy role.
Foreign policy is a serious matter: it needs strategies, firm objectives and clear alliances. We cannot continue travelling around the world patting everyone on the back and pretending that everything is going well all the time. Elections took place in Egypt a few weeks ago and we did not get up in arms because we realised that there was a dictatorship that was fooling all of us. Now that millions of people have taken to the streets, we are all talking about democracy and human rights. This is what we want, and we will try to make sure it happens, but we should be careful about following the crowd. I remember when the Iranian people rose up to get rid of the Shah, and we know how that ended, with a regime that still hangs dozens of people even now.
I hope, for example, that the Egyptian Government will be able to keep extremists at bay and play a stabilising role in the Israeli-Palestinian crisis. Baroness Ashton, more democracy is certainly needed in that part of the world, but so is more European policy.
- (SK) Madam President, we are witnessing enormous tension and conflict between the government and civil society in Tunisia and Egypt, which has inevitably come about as a result of serious, long-term problems in the economy and society that were ignored by the state authorities.
The physical violence during the clashes is at best regrettable, and only confirms the urgent need for external support for a peaceful transition to democracy. The European Union should therefore be prepared to direct all of its resources towards strengthening the legal state and human rights in these countries, including religious rights. We do not want intolerant and militant Islamists to get into power.
Within the framework of maintaining good neighbourly relations and regional security, it is necessary to focus on activities aimed at strengthening civil society, creating a healthy opposition and ensuring democratic elections, in order to prevent extremist radial groups from usurping power.
Madam President, the very fact that we are discussing Tunisia - our initial topic - at a time when Egypt has reached boiling point is indicative of how far we are trailing behind reality, even if the title of our debate can be changed with ease.
Our public reactions have been timid, expressing concern and addressing pious appeals for restraint and dialogue in the middle of revolutions, demonstrating a lack of practical sense. Even the expectations that the revolutions would lead to societies based on our set of values ignore the cultural and religious differences separating those societies from ours.
How to react then? First we should realise that this is a challenge asking for a common coordinating answer, not a competition on who demonstrates first the most compassion. Baroness Ashton, your words will carry the necessary authority with their audiences only if fully backed publicly by the Council in its entirety.
Second, we should start being preoccupied with the end result of those revolutionary movements. What kinds of regimes will result? And, in the end we should respect their right to decide for themselves.
(SL) Madam President, when the revolution that is currently taking place in the streets of Cairo ends, the Egyptian people will choose a political system and their leaders. The chances are that there will also be those who will give credit to President Mubarak for the positive role he has played in maintaining some degree of stability in the Middle East. That, however, is not the point I want to make right now.
The developments in Tunisia and Egypt reveal the marginal role played by the European Union in the Mediterranean and throughout the regions covered by our neighbourhood policy. We need to reform the European neighbourhood policy, we need a dynamic strategy which will address the resolution of ongoing issues, from Belarus, Ossetia, Abkhazia, Nagorno-Karabakh, Transdniestria, Cyprus, Palestine and Western Sahara. We need a strategy for the countries of the former Soviet Union in Central Asia and Transcaucasia. They, too, will be swept by the wind of democratisation; you do not need to be a prophet to see this coming. There is a great deal of work here for you, Baroness Ashton. Be ambitious and we will support you.
(FR) Madam President, Baroness Ashton, having mistakenly supported dictatorial regimes along the southern coast of the Mediterranean, supposedly as a bulwark against Islamic fundamentalism, we now need to rise to the challenge presented by these historic events.
Europe needs to revise its current policy on authoritarian regimes and dictatorships. President Mubarak must step down now. It behoves us to support the democracies and democratic processes chosen by the people of these countries, not simply to impose our own vision. Let us listen to their voices, let us exercise humility, let us not confuse secularism and security. Change is already happening in these countries. Our financial instruments need to be adapted in order to provide reliable support for the champions of democracy ...
(The President cut off the speaker)
(PT) Madam President, I think that these two countries and others in this region demonstrate how, on several occasions in recent years, Europe's leaders have managed to be more on the side of business than on that of democracy, and more on the side of the dictators than on that of the poor.
I am frankly concerned about the current situation in Egypt and about today's developments, so I believe that we must not show calm but must rather show solidarity. We must show solidarity with the millions of Egyptians in Cairo and throughout the country who are sick of hunger, sick of oppression and sick of unemployment. That is why we must say that we have to stand side by side with these people following President Mubarak's speech today, following the regime's releasing of its hounds, and following its clearing of the way for violence. We must not allow a strategy of fear to be created to make them go home.
If we had heard these suggestions 36 years ago in Portugal, we would have gone home. It is a good thing that we did not go home, because that meant we had a democratic revolution.
- (SK) Madam High Representative, the European foreign service has a large number of employees, specialists and analysts. Our experts should therefore be capable of assessing the social upheavals both in Tunisia and in Egypt in a professional manner, and recommending appropriate steps to you, through which Europe will assist the inhabitants of these countries to overcome problems with unwanted political leaders. The ostrich-like policy we have displayed so far in relation to the civil unrest in African countries, however, gives rise to doubts over the ability of our foreign service to take action.
Madam High Representative of the European Union, if there is any further delay in mounting a professional response to current events in Tunisia and Egypt, our taxpayers will be justified in wondering why they are paying this multitude of different bureaucrats in the EU's foreign service, if they are incapable of drafting an immediate and professional response for you to the stormy events in Europe.
(DE) Madam President, Baroness Ashton, optimists believe that the revolutionary events in Tunisia and Egypt could be the beginning of something like an Arabic Spring of Nations - events like those we saw in Eastern Europe in 1989, for example. As Europeans, of course, we should always be on the side of freedom and democracy, and we would be very pleased if that were to be the case. However, we should not forget that we Europeans and the West as a whole have to a certain extent also entered into agreements with the most unpleasant and most brutal dictatorships in the Arab world.
We should be under no illusion. Although Facebook, the Internet and Twitter are the modern means of driving a revolution, they do not replace the democratic structures and the rule of law that need to be in place behind the scenes for a revolution to be able to make the transition into a democratic system. What we Europeans can and should do is to make our position clear and to help to build these democratic structures in order, ultimately, to be able to bring the rule of law as well as a free market economy, which are necessary for a democracy, into these regions.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, let me begin by being absolutely clear. I do not accept the principle that somehow Europe has been slow or late. We were the first to make statements on both Tunisia and Egypt. We began talking about Tunisia on 10 January and I put out statements on Egypt last week. We were ahead of everyone else. It is not a contest and it is not a race, but I do not accept that criticism.
Neither do I accept that we were slow to act. We have been in contact hourly with those in Tunisia and with the people in Egypt, with our delegations, to whom I pay tribute for what they have had to deal with in the last couple of weeks, and also in direct contact with the government and with the services. You will also be aware of the other issues that we have been dealing with at the same time, so I do not accept that we have been too quiet. I do not accept that we have not done enough.
I do accept that there is more that we can do. Did you give me all the tools I need with the Lisbon Treaty? Probably not. Did you give me all the resources I need? Probably not, but we will do the best that we can in the context, within which we have the External Action Service and the role that I have. I am not somebody who can go out and give my personal views. I speak for the European Union. I listen to you and I listen to the Member States and I listen to the Commission. That is the role that you set up in the Lisbon Treaty and that is what I will do.
For some of you who were not here earlier, the Tunisian Foreign Minister was in my office today, making his very first visit outside Tunisia to the European Union because I invited him and because he knows how important we are, not just today but next week and next month and next year. When I speak to him I speak on behalf of Europe. He knows that what I say will be backed up by 27 countries, hopefully with the European Parliament's support and also with the support of the Commission.
That means something to these people. It means something that when we speak it is one message, not necessarily - as people keep saying - one voice. It is the same message, whether it is said by the Chancellor of Germany, by the Prime of Minister of Britain, by the President of another country in the European Union, by any of the 27. We are saying the same thing. That is why the Foreign Ministers coming together on Monday, the conclusions that they drew and the press conferences that they gave on all of the issues that we are grappling with, in our neighbourhood and beyond, are so significant to the people on the ground. We must not lose sight of that in anything else that we do.
I agree with you that we need to be more active on the ground to do more and I absolutely agree that we need to revisit the neighbourhood policy. I have been saying it for a long time. We need to make sure that we have a more diversified approach, that we take each country and we work out what it is we want to achieve with the people of that country - yes, to do more with civil society, yes, to focus on human rights and democracy and, yes, to deal with the common foreign policy issues that we have with them. I agree. I am trying to do it. If you look at the work we have been doing in the last two or three months, you will see a common theme in what I have been saying, which has been the need to be more active in our neighbourhood. It should be our first priority after the setting up of the Service and it needs to be better, smarter and more related to their needs.
I cannot take responsibility for what happened before my time, but I do take responsibility for transforming what I inherited into a strategy for the future that you can be as proud of, as I intend to be. It starts with what we do now and how much we are able to take responsibility and move forward.
I do not underestimate how difficult the situation is and how fast it is moving. I agree with those who have also pointed out that democracy is not a moment in time. It is a process. You build democracy and you bring out those organisations who can work with people to help them understand their democratic rights, what democracy can mean and what it can do - the transformation of society. We use that word in the Council conclusions for a reason, because I believe in transformation, not just for today and tomorrow but for the long term. That is what Europe offers. It is what Europe offered to our neighbours who became our partners and what it offered to its own members. It brought about transformation that will last for generations. That is what we are in the business of. We are not in the business of knee-jerk reactions and responses. We are in the business of doing something that we give to the people for their lifetime, for their children's lifetime and beyond.
And, of course, in all of this I have not forgotten all the other issues. I am watching what happens in Jordan. I am in touch there. I am of course engaged in what is happening in Iran. The weekend before last I spent in talks with the Iranians and you know how passionately I feel about human rights in Iran because of all the statements I have made, because of all the issues that we have raised.
I certainly have not forgotten the Middle East peace process. I was speaking with George Mitchell yesterday. We will see Prime Minister Fayyad tomorrow. We are engaged with the Quartet. They meet on Saturday at the Munich Security Conference, where I will chair the Quartet on that occasion.
I have not forgotten any of the other issues. Neither have I forgotten Albania, where Miroslav Lajčák goes back on my behalf this week to continue that dialogue. We do not forget everything else that needs to be addressed, nor indeed the issues that we will be debating in this Parliament tonight.
And I am not responsible for what Tony Blair says. I may share the same language; I may come from the same political party, but I am not responsible for him and I will not be held responsible for him either.
Next week I go to the Security Council, on your behalf too. At the Security Council we again have the opportunity to show what the European Union has to offer for these people, for today and for tomorrow. It is really important that I get your support to do this - not quietly, I can be very loud - but properly with cohesion, with direction, with purpose, with a strategy and a plan so that, when the Tunisian Foreign Minister comes to my office, I give him a plan. I do not say, it is very nice to see you, come and talk to me in front of the TV cameras for five minutes. No. I said to him we are going to sit for an hour and we are going to work through your plan with what I think we can offer you. How much money? What can I do? What do I need to change? Which instruments do we need to bring together? How much flexibility have I got now? How much do I need to get? What do you need from us, the European Investment Bank, the African Union Bank, the United States, your other partners? How do we build the plan?
Then I met the Yemeni Foreign Minster and we did the same thing: How do the group of countries that are friends of Yemen put together a new development fund? Do we do that with the Arab countries with whom I have been talking? What do we do?
In my view, that is how Europe should work, and that is what I do every single day on your behalf and will continue to do.
Now I am hoping that I can shortly leave this debate and ask another Commissioner to take over. For that I apologise but events in Egypt, as you rightly say, are moving and I can tell you what we have also been doing while we have been talking in here. We have sent messages, we have spoken to the Deputy Foreign Minister on my behalf. Messages have now gone in directly. The security forces have to intervene right away to stop an escalation of violence. That message has come from me while I am also sitting here talking to you. They need to take responsibility; the government is responsible for getting the army in to assist the people and to make sure that citizens are protected now. Ambulances have to be allowed in and out of the square, because we are hearing that they are not being allowed in. I am going to speak to Vice-President Suleiman as soon as I leave the Chamber. The call is being set up now and that is why you have to forgive me and let me go.
There is an ongoing meeting that is trying to work out a road map with the opposition, now that European leaders are busy on our behalf talking to other leaders in the region and getting them to put in the calls as well. This has to be a telephone tree like you have never seen before of leaders talking to leaders, getting the messages into Egypt. While all this is going on, we have a crisis meeting going on in my offices to work out exactly what we will do in whatever eventuality we find ourselves.
That is what I have done every single day since this crisis began, with what happened in Albania, with what happened in Belarus, with what we did on Sudan, where our special representative led a task force and where Véronique De Keyser saw for herself on the ground what Europe was doing.
That is what we do. Could we do more? Of course. Do I wish there were four of me? Yes I do. Do I think that the tools are right? No. Do I think we have made progress? Yes. Do I think we can do much more? Of course.
If all you want me to do is pop up and be seen to be alongside everybody, I will not do that. What I will do for you is deliver what I think Europe was created to do, which is to put democracy and human rights at the heart of every single action we take and support the people of Egypt and Tunisia today.
(Applause)
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote on the motions for resolutions on Tunisia will take place on Thursday.
The vote on the motions for resolutions on Egypt will take place at the February II part-session.
Written Statements (Rule 149)
Over the last few days the situation in Tunisia and other countries on the southern Mediterranean rim has come to a head. Dozens of people involved in violent demonstrations against the high cost of living and the country's lack of a free market have lost their lives. I would like to take the opportunity to recall that in 1995 the EU launched a partnership programme with the Mediterranean in Barcelona, which aimed to bring about economic, political, military and social cooperation. However, at present these aims are far from having been achieved. The dramatic situation in Tunisia demonstrates the urgent need for a European vision for the Mediterranean, or indeed the involvement of the southern rim countries in the current partnership and neighbourhood policies. The situation in Egypt has grown even worse in just the last few hours. There have been reports of several people being wounded and killed in clashes taking place across the country between the police and people demonstrating against President Mubarak's government. I believe that the path we need to take in these countries' interests, but in Europe's interests especially, is that of supporting economic and social reforms capable of meeting the aspirations of much of the population and which ought to bring peace and a gradual improvement in living conditions in the countries of North Africa.
In 1995, the European Union outlined the ambitious target of creating peace, stability and prosperity in the Mediterranean region. The Mediterranean countries obtained funding on condition that they would undertake the necessary economic and political reforms. None of this happened, however. In most cases the EU's attempt to help its southern neighbours was rather led by the fear that Islamic radicals might come to power, thus threatening the stability of the region. Support for authoritarian regimes, as history shows, does not pay. It did not pay for the United States in South and Central America, and it is not paying for the EU either. Some critics are quite rightly calling us hypocrites. We talk about human rights, about the need for social dialogue, and about economic development, and yet for decades we have ignored the fact that Tunisia and other North African countries have been ruled by cruel and undemocratic regimes. It has to be said that this amounts to a dramatic failure for those who promoted such a policy. The embarrassing call made by EU representatives for Mubarak to organise democratic elections is just the sad outcome of this failed policy.
The wave of indignation in the countries of Africa and their peoples' struggles, in particular, those of the peoples of Tunisia and Egypt, demand our greatest attention and solidarity. In the specific case of Egypt, whose people continue to fight for their social and labour rights, for social justice, for democracy and for freedom, we vehemently condemn the repression that, under orders from President Mubarak's Government, has been and continues to be directed at the struggling workers and people, and we pay homage to the almost 100 Egyptian citizens killed by state violence.
Just as in Tunisia and several other countries of the Arab world and of Africa, the situation in Egypt is intrinsically linked to the deepening of the crisis of capitalism and the violent antisocial offensive that characterises it, not least in view of the exponential growth of unemployment affecting young people and the exponential rise in food prices.
The recent events in Egypt and the broad social movement that characterises them are also intrinsically linked to the courage, persistence and determination of organisations representing the workers, and of other progressive people's movements that have been undertaking important actions in the struggle for many years and under very difficult conditions. We continue to argue for a political solution, found within a framework of strict respect for the sovereign will of the Egyptian people, free from any external interference, manipulation or pressure.
Current events in Tunisia and Egypt may be the key to the future of the entire region. The societies of this region have not had an opportunity to express their ambitions, dreams or fears openly for a very long time. We do not yet know what the outcome of the events in North Africa will be. What is certain is that we should try to exert a greater influence over the development of the situation. After all, these events are taking place in countries in our immediate neighbourhood. Europe has in fact had a good deal of involvement in the region we are discussing. We have known for a long time that local governments have not always met all the expectations of their societies. The protests were ignited by the problems that most often stoke social discontent - poverty, despair and the arrogance of the authorities. I do not believe that Tunisia and Egypt are dreaming of democracy as it is understood in the West. The people are simply dreaming of a better life, and a better life does not necessarily mean democracy. Do they deserve a better life? Yes, they most certainly do. Everyone has the right to a better life and the right to respect for human dignity, to freedom and to development. May their hopes be fulfilled quickly and without bloodshed. Thank you very much.
in writing. - The first conclusion to be drawn from the profound changes taking place in Tunisia, Egypt and elsewhere is that the democratic world was absolutely unprepared for them. The EU as well as the USA were caught by surprise and still have to improvise in reacting and accommodating themselves to these revolutionary developments.
The same happened 20 years ago when the Soviet Union collapsed. It turned out that thousands of sovietologists had dismissed in their analyses the latent powerful force which finally disabled the Soviet dictatorship - the will of the enslaved people for freedom.
The current situation has exposed an inherent weakness of the fledgling European common foreign policy. It has exposed a chronic crisis of the values upon which the EU is officially based. In Realpolitik, these values have systematically been neglected or undervalued in favour of stability or pragmatic short-sighted relationships.
This is a moment to understand that looking away from the suppression of freedom with the justification of safeguarding stability and economic interests is bound to lead to devastating political mistakes. Only genuine democracy can provide for a long-term stability. Relying on autocratic regimes means increasing the bubble of self-deception which will explode sooner or later, resulting in grave moral losses for their democratic partners.
Experts believe that the riots in Tunisia have caused a domino effect. It is highly likely that the next country in the region to experience change, after Tunisia and Egypt, will be Yemen. Libya, Algeria, Jordan, Syria and Morocco have also been mentioned. Globalisation, and the accompanying free flow of information, is opening the eyes of the citizens of these regimes. They want change, a decent life in a modern democratic state and legislation adopted according to transparent principles. In situations of this kind, the EU should promote these values and do everything it can to ensure that the Arab countries avoid civil war or the taking over of power by extremists. I would like to stress that our support must be limited to political measures, and must not include military action. As the EU, we should support the Arab countries in the peaceful pursuit of reforms. There is a clear need for dialogue, both with the representatives of the outgoing authorities and with the opposition, including Islamic movements. The EU needs to be more present in the region, and the entire European neighbourhood policy needs to be revised, which will make it possible to promote democracy more effectively not only in the Arab countries, but also in countries neighbouring us to the east, such as Belarus. We need effective strategic plans which include appropriate EU financial aid for promoting democracy, civil society and human rights. I believe that the EU should speak with one voice and express unequivocal condemnation for anti-democratic regimes.
The events taking place in innumerable Arab countries, especially Tunisia and Egypt, are demonstrations that will go down in the history of peoples' liberation from authoritarian regimes that do not respect the basic rules of a democratic society: the rule of law and the defence of human rights.
I think that it will now be important to rethink the short- and long-term strategies for Tunisia and Egypt in the long process of the transition to democracy, to prevent extremist groups from coming to power. I welcome the EU mission in Tunisia to evaluate the legal situation in the stage prior to elections and the observation mission for those elections: identical measures must be taken as soon as stability is achieved in Egypt.
Nevertheless, I consider it extremely important to revise the neighbourhood policy, which we have witnessed failing to commit to one of its goals: the promotion of democracy and human rights. I think that there should be greater diversity of approach in the Euro-Mediterranean agreements, which should have a direct effect on civil society. Dialogue with Tunisia, Egypt and their neighbouring countries must pursue the aim of guaranteeing democratic stability. In order to achieve this, strategies must be created and the resources available for the necessary socioeconomic and political reforms must be increased.
in writing. - While democratic progress in the Arab world should be encouraged, the strategic interests of the EU should not be endangered. The events in Tunisia and Egypt proved that autocracy is not a solution. Nevertheless, the same events do not guarantee a democratic outcome. Recent history showed that democratic revolutions can be hijacked by well organised, militant Islam. The Iranian Revolution of 1979 is a famous example of democratic upheaval that turned autocratic. We should strike a fine balance between the social policies of President Mubarak and Egypt's strategic line. Egypt is a resilient ally, it joined the forces that liberated Kuwait and ensured more than 30 years of peace with Israel. There is hope and there is danger in the ongoing events in Egypt. The demonstrators and their legitimate demands are a genuine expression of the need to open debate. But there is massive potential for oppressive behaviour, practices and policies within Egyptian society. Female circumcision, approval for public executions, torture and strict interpretation of Islamic law are widespread. The Muslim Brotherhood is openly promoting this agenda and is credited with 20% of the electoral preferences. Caution should be exercised now if democracy is to have a future in Egypt.
The instability in the Mediterranean and Suez gives our arguments about the importance of coal greater significance.
Let us support energy produced within the EU, which is a secure resource.
The riots triggered in the Arab world by young Mohamed Bouazizi setting himself alight do not feature at all any manifest religious or ideological element. Socio-economic demands are naturally the prime concern at a time when, in Egypt, the rise in food prices has exacerbated the tough conditions in which half of the country's 80 million population struggle to live, surviving below the poverty line on two dollars a day. I believe that our attitude towards the events unfolding in the Arab world must take into account, on the one hand, the natural support for the desire for freedom, but on the other hand, we cannot ignore the threats to global stability that may result from the collapse of this region, which is becoming increasingly unpredictable, chaotic or under Islamist influence. Alarming signs show that many of the protesters do not aspire at all to the Western model of democracy, quite the opposite. I cannot conclude without thinking about the Russian invasion of Georgia two years ago, when the Western world, taken by surprise, looked on in silence and just ignored it.. Once again we have crucial developments going on along the EU's borders, catching us unawares. Once again, we are not involved in the action, even though this action directly affects European stability in many respects.
in writing. - The first foreign visit which the new Tunisian Prime Minister made was to the European Union. Baroness Catherine Ashton welcomed the PM and it was clearly appreciated that the EU was the venue for his first foreign visit. The choice in itself is important since the Tunisian PM wanted to give a clear message of the path he wishes his country to take. The EU stands for democracy, the rule of law, respect for human rights and fundamental principles. It stands for stability and security, in this case in the Mediterranean region. Tunisia is one of Malta's closest North African neighbours. What happens during this transitional period is not only important for my country but also for the region. Considered a moderate state, I am optimistic that Tunisia's foreign policy will continue in the same direction. Also I am hopeful that its domestic situation will improve. It is important that the EU is visible in its various aid and development programmes which can be addressed to Tunisia. Countries which embrace democratic values and contribute to stability and security in a region must be appreciated for their endeavours. That is why it is vital that the EU illustrates this appreciation both visibly and tangibly.
The UN announced yesterday that over 200 people have died as a result of the disturbances accompanying the revolution in Tunisia. This is the tragic side of the events in the South which have come as such a surprise. It should compel every one of us to make all the more effort to achieve democratisation of both this country and the region as a whole, particularly since the old order is collapsing before our eyes in Egypt as well. Unfortunately, there could be no question of the European Union singing from the same hymn sheet. Let us not delude ourselves that the newly-established EU diplomacy will play a leading role from the outset, when the individual Member States have such strong particularistic interests. In the case of Tunisia, however, the instruments at our disposal are perhaps less spectacular, but they are capable of producing very tangible results. They include the EU neighbourhood policy, which is currently undergoing a review, and which should be modified appropriately in the view of current events. They also include the possibility of sending an EU observation mission, and there is probably no longer anyone who needs convincing of the need to do so. These are concrete tasks to which the European Parliament must now turn its attention.
in writing. - I would like to echo the admiration expressed during the debate in respect of the courage of the people of both Tunisia and Egypt in expressing their discontent and disappointment with their respective regimes. By now the unrest has escalated to the point of no return and the European Union must contribute to the transition process that has been sparked off. There have been some cautious voices calling for sustaining the status quo, especially in Egypt, arguing that overthrowing the regime might lead to a civil war, which in turn might bring religious fundamentalists to power. I find that it is not our business to foretell the possible developments in those countries. I would like to remind you that when the Eastern bloc was on the verge of collapsing, there were still some who would not have rocked the boat for fear of future instability in the region. Let us not make that mistake and instead let us help the people of Tunisia and Egypt to lay the foundations for true democracies in the best way we can. I am confident that Islam and democracy are not incompatible - Indonesia, a democracy, has the largest Muslim population in the world.